o oO nN OD OH &® BS NH

w& Oo WwW © Ww NY NY NY NY NY NW DPW DY KD HR ee me me ee kek kl
6 & & 8 8B - 98o 95© 2 N DD & > ow NO - CO © O@ Nn DD OH b w ho = Oo

 

 

Case 2:19-cv-00168-JAD-DJA Document 107 Filed 04/30/21 Page 1 of 1

AFFT
Stovall & Associates Attorneys At Law
Leslie Mark Stovall, Esq.

2301 Palomino Ln

Las Vegas , NV 89107
State Bar No.: 2566

Attorney(s) for: Plaintiffs)

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

Civil 2:19-CV-00168-JAD-CWH
Dept. No.:
Kathryn Mayorga Date: May 21, 2021
vs Plaintiff(s) | Time:9:00 am
Cristiano Ronaldo, individually; et al.
Defendant(s)
AFFIDAVIT OF SERVICE
Alexis Anthony , being duly sworn deposes and says: That at all times herein affiant was

 

and is a citizen of the United States, over 18 years of age, and not a party to or interested in the proceeding in

which this affidavit is made. The affiant received the Subpoena for Deposition of Kathy Bongiovi

onthe 19th day of ___April__, 2021 and served the same on the 20th dayof April 2021

6:59 pm ,
at___..___siby delivering a copy to the Witness: Kathy Bongiovi at address: 92 Riva Bivd., Brick, NJ 08723,

( CD) by personal service

( 2 ) by leaving copies with : Joe Bongiovi (Caucasian male, brown eyes, gray hair, 5'6", 60 years
gold, 150 Ibs.), husband

| declare under penaity of perjury under the law of the State of
Nevada that the foregoing is true and correct. Executed on this
day of April, 2021.

    

Alexis Anthony

 

Process Server

WorkOrderNo 2102594
